DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 10/20/2021 has been entered. The claims 1, 10 and 19 have been amended. The claims 1-20 are pending in the current application. 

Response to Arguments
Applicant’s arguments filed 10/20/2021 with respect to the amended claim 1 and similar claims have been considered but are moot in view of the new ground of rejection set forth in the current Office Action based on the newly cited Evans reference.
In Pages 10-11 of Remarks, applicant separately attacked Wada in an obviousness type of rejection. Applicant’s arguments filed 10/20/2021 against the previously cited Wada reference with respect to the amended claim 1 and similar claims have been considered but are not found persuasive for the following reasons.
However, Wada teaches at FIG. 2 and Paragraph 0050 that the control unit 13 may calculate a movement in the user character on the virtual space in the positive X-axis direction in accordance with a distance between the start point 122 and the end point 123. 
Wada teaches at FIG. 2 that the x-axis guideline is selected based on the shortest distance from the current position of the virtual object 23 and the manipulation point of the virtual object 23 along the x-axis. Wada teaches at FIG. 4A that the z-axis guideline is selected based on the 
Wada teaches at FIG. 4B and Paragraph 0056 that a user performs the flick operation from a start point 122 (corresponding to the virtual object’s start point) to an end point 123 (corresponding to the virtual object’s manipulation point) which may be in the negative Y-axis direction and at FIG. 2 and Paragraph 0050 the control unit 13 may determine that the input operation may be the swipe operation in the positive X-axis direction wherein the gesture movement goes from the start point 122 to the end point 123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. US-PGPUB No. 2018/0050265 (hereinafter Wada) in view of Evans et al. US-PGPUB No. 2018/0300952 (hereinafter Evans). 
Re Claim 1: 
Wada teaches an information processing apparatus comprising: 
One or more memories that store a set of instructions (Wada teaches at Paragraph 0046 and 0084 “the control unit 13 may be a dedicated microprocessor that reads a specific program and implements a specific function” and at Paragraph 0044 “the storage unit 11 may store various pieces of information and programs”); 
One or more processors that are in communication with the one or more memories, the one or more processors executing the instructions to cause the information processing apparatus to (Wada teaches at Paragraph 0046 and 0084 “the control unit 13 may be a dedicated microprocessor that reads a specific program and implements a specific function” and at Paragraph 0044 “the storage unit 11 may store various pieces of information and programs”): 
Cause a display device to display an image including a virtual object on a display device (Wada teaches at FIGS. 2 and 4A-4B causing a display device 12 to display an image 121 including a virtual object 23);  
set at a position specified by a user on the virtual object, a manipulation point used to manipulate the virtual object (Wada teaches at FIGS. 3 and 4A-4B setting a position specified by a user on the virtual object a manipulation point used to manipulate the virtual object along the x-axis guideline, the y-axis guideline and/or the z-axis guideline); 
set a current position of the manipulation point as a start point of moving the virtual object in response to a start instruction of moving issued by the user (Wada teaches at FIGS. 3 and 4A-4B setting a position specified by a user on the virtual object a manipulation point used to manipulate the virtual object along the x-axis guideline, the y-axis guideline and/or the z-axis guideline).  
Wada at least suggests the claim limitation: 
Cause the display device to display a plurality of guide lines each passing through the start point for guiding to move the virtual object (Wada teaches at FIGS. 2, 3A-3B and 4A-4B and Paragraph 0050-0056 that causing the display device 12 to display a plurality of guide lines (the reference x axis, the reference y axis or the reference z axis) each passing through the start point 122 for guiding to move the virtual object 23 to the manipulation point 123). 
detect a movement of the manipulation point instructed by the user based on a difference between a current position of the manipulation point and the start point (Wada teaches at FIG. 4B and Paragraph 0056 that a user performs the flick operation from a start point 122 (corresponding to the virtual object’s start point) to an end point 123 (corresponding to the virtual object’s manipulation point) which may be in the negative Y-axis direction and at FIG. 2 and Paragraph 0050 the control unit 13 may determine that the input operation may be the swipe operation in the positive X-axis direction wherein the gesture movement goes from the start point 122 to the end point 123); 
select a guide line which has a shortest distance from the current position of the manipulation point among the plurality of guide lines when the movement of the manipulation point is detected (Wada teaches at FIG. 2 and Paragraph 0050 that the control unit 13 may calculate a movement in the user character on the virtual space in the positive X-axis direction in accordance with a distance between the start point 122 and the end point 123. 
Wada teaches at FIG. 2 that the x-axis guideline is selected based on the shortest distance from the current position of the virtual object 23 and the manipulation point of the virtual object 23 along the x-axis. Wada teaches at FIG. 4A that the z-axis guideline is selected based on the shortest distance from the current position of the virtual object 23 and the manipulation point of the virtual object 23 along the z-axis. Wada teaches at FIG. 4B the y-axis guideline is selected based on the shortest distance from the current position of the virtual object 23 and the manipulation point of the virtual object 23 along the y-axis. 
Wada teaches at FIG. 4B and Paragraph 0056 that a user performs the flick operation from a start point 122 (corresponding to the virtual object’s start point) to an end point 123 (corresponding to the virtual object’s manipulation point) which may be in the negative Y-axis direction and at FIG. 2 and Paragraph 0050 the control unit 13 may determine that the input operation may be the swipe operation in the positive X-axis direction wherein the gesture movement goes from the start point 122 to the end point 123); and 
Cause the display device to display the virtual object which is moved along the selected guide line (Wada teaches at FIG. 2 and Paragraph 0050 that the control unit 13 may calculate a movement in the user character on the virtual space in the positive X-axis direction in accordance with a distance between the start point 122 and the end point 123. 
Wada teaches at FIG. 2 that the x-axis guideline is selected based on the shortest distance from the current position of the virtual object 23 and the manipulation point of the virtual object 23 along the x-axis. Wada teaches at FIG. 4A that the z-axis guideline is selected based on the shortest distance from the current position of the virtual object 23 and the manipulation point of the virtual object 23 along the z-axis. Wada teaches at FIG. 4B the y-axis guideline is selected based on the shortest distance from the current position of the virtual object 23 and the manipulation point of the virtual object 23 along the y-axis. 
Wada teaches at FIG. 4B and Paragraph 0056 that a user performs the flick operation from a start point 122 (corresponding to the virtual object’s start point) to an end point 123 (corresponding to the virtual object’s manipulation point) which may be in the negative Y-axis direction and at FIG. 2 and Paragraph 0050 the control unit 13 may determine that the input operation may be the swipe operation in the positive X-axis direction wherein the gesture movement goes from the start point 122 to the end point 12). 

Evans teaches the claim limitation: 
Cause the display device to display a plurality of guide lines each passing through the start point for guiding to move the virtual object (Evans teaches at FIGS. 2-9 and Paragraph 0044, Paragraph 0047, and Paragraph 0059 a plurality of guide/grid lines including the grid guide lines and the y-axis 302, x-axis 902 and z-axis guidelines as well as the size adjustment guideline 402 and the rotation adjustment guideline 502 passing through the start point 112 to move/rotate the virtual object 114). 
detect a movement of the manipulation point instructed by the user based on a difference between a current position of the manipulation point and the start point (Evans teaches at FIG. 3 and Paragraph 0046 causing a movement of the manipulation point 306 instructed by the user based on a difference between a current position 306 and the start point 112. Wada teaches at FIGS. 4-5 causing a movement of the manipulation point “A” face of the object to be rotated from the start point. 
Evans teaches at FIGS. 2-9 and Paragraph 0044, Paragraph 0047, and Paragraph 0059 a plurality of guide/grid lines including the grid guide lines and the y-axis 302, x-axis 902 and z-axis guidelines as well as the size adjustment guideline 402 and the rotation adjustment guideline 502 passing through the start point 112 to move/rotate the virtual object 114); 
select a guide line which has a shortest distance from the current position of the manipulation point among the plurality of guide lines when the movement of the manipulation point is detected (Evans teaches at FIGS. 2-3 and Paragraph 0046 selecting the guide line 302 which has a shortest distance from the current position 306 among a plurality of guidelines including, the x-axis guideline, the z-axis guideline and the y-axis guideline 306 and the grid guidelines wherein the driveway 110 conforms to a plane defined by the x and z axes of the world coordinate system. Evans teaches at FIG. 5 and Paragraph 0059-0062 causing the virtual object 144 rotating along the y-axis along the positive direction rotation guide line or the negative direction rotation guide line defined by the rotation-adjustment guide 502 depending upon the (shortest) distance between the selection point 506 and the origin point 306. 
Evans teaches at FIG. 3 and Paragraph 0046 causing a movement of the manipulation point 306 instructed by the user based on a difference between a current position 306 and the start point 112. Wada teaches at FIGS. 4-5 causing a movement of the manipulation point “A” face of the object to be rotated from the start point. 
Evans teaches at FIGS. 2-9 and Paragraph 0044, Paragraph 0047, and Paragraph 0059 a plurality of guide/grid lines including the grid guide lines and the y-axis 302, x-axis 902 and z-axis guidelines as well as the size adjustment guideline 402 and the rotation adjustment guideline 502 passing through the start point 112 to move/rotate the virtual object 114); and 
Cause the display device to display the virtual object which is moved along the selected guide line (Evans teaches at FIGS. 2-3 and Paragraph 0046 selecting the guide line 302 which has a shortest distance from the current position 306 among a plurality of guidelines including, the x-axis guideline, the z-axis guideline and the y-axis guideline 306 and the grid guidelines wherein the driveway 110 conforms to a plane defined by the x and z axes of the world coordinate system. Evans teaches at FIG. 5 and Paragraph 0059-0062 causing the virtual object 144 rotating along the y-axis along the positive direction rotation guide line or the negative direction rotation guide line defined by the rotation-adjustment guide 502 depending upon the (shortest) distance between the selection point 506 and the origin point 306). 



Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the plurality of guide lines are straight lines and the virtual object is linearly moved along the selected one of the straight lines. 
However, Evans and Wada teach the claim limitation that the plurality of guide lines are straight lines and the virtual object is linearly moved along the selected one of the straight lines (Evans teaches at FIGS. 2-3 and Paragraph 0046 selecting the guide line 302 which has a shortest distance from the current position 306 among a plurality of guidelines including, the x-axis guideline, the z-axis guideline and the y-axis guideline 306 and the grid guidelines wherein the driveway 110 conforms to a plane defined by the x and z axes of the world coordinate system. Evans teaches at FIG. 5 and Paragraph 0059-0062 causing the virtual object 144 rotating along the y-axis along the positive direction rotation guide line or the negative direction rotation guide line defined by the rotation-adjustment guide 502 depending upon the (shortest) distance between the selection point 506 and the origin point 306. 
Wada teaches at FIG. 4B and Paragraph 0056 that a user performs the flick operation from a start point 122 to an end point 123 which may be in the negative Y-axis direction where the negative y-axis guide line is selected and at FIG. 2 and Paragraph 0050 the control unit 13 may determine that the input operation may be the swipe operation in the positive X-axis direction where the positive X-axis guide line is selected). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have combined the features of manipulating the virtual object along one of the paths with the movement direction indicated by one of the guide lines of Evans based on the shortest distance between the manipulation point and the start point with the features of manipulating a virtual object along a path with a movement direction indicated by one of the guidelines of Wada as the path direction may be freely generated according to the user’s manipulation direction. One of the ordinary skill in the art would have been motivated to have provided the predetermined guide lines or the freely generated guide lines for the virtual object to move along a path guided by the one or more of the guide lines based on the shortest distance between the manipulation point and the start point. 
Re Claim 10: 
The claim 10 is in parallel with the claim 1 in a method form. The claim 10 is subject to the same rationale of rejection as the claim 1. 
Re Claim 11: 

The claim 11 is in parallel with the claim 2 in a method form. The claim 11 is subject to the same rationale of rejection as the claim 2. 
Re Claim 19: 
The claim 19 is in parallel with the claim 1 in the form of a non-transitory storage medium. The claim 19 is subject to the same rationale of rejection as the claim 1. 
The claim 19 further recites a non-transitory storage medium storing a program causing a computer to execute an information processing method. 
However, Wada further teaches the claim limitation that a non-transitory storage medium storing a program causing a computer to execute an information processing method (Wada teaches at Paragraph 0046 and 0084 “the control unit 13 may be a dedicated microprocessor that reads a specific program and implements a specific function” and at Paragraph 0044 “the storage unit 11 may store various pieces of information and programs”). 

Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that, in the moving, the virtual object is moved linearly along the manipulation axis, corresponding to a movement of the manipulation point. 
The claim 20 is in parallel with the claim 2 in a form of non-transitory storage medium. The claim 20 is subject to the same rationale of rejection as the claim 2. 

s 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. US-PGPUB No. 2018/0050265 (hereinafter Wada) in view of Evans et al. US-PGPUB No. 2018/0300952 (hereinafter Evans); Hoover US-PGPUB No. 2018/0045963 (hereinafter Hoover) and Murphy et al. US-PGPUB No. 2019/0018567 (hereinafter Murphy). 
Re Claim 3: 
The Claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the plurality of guide lines are circles and the virtual object is rotated along the selected one of circles. 
Evans at least implicitly teaches or suggests the claim limitation that the plurality of guide lines are circles and the virtual object is rotated along the selected one of circles (Evans teaches at FIG. 5 and Paragraph 0059-0062 causing the virtual object 144 rotating along the y-axis along the positive direction rotation guide line or the negative direction rotation guide line defined by the rotation-adjustment guide 502 depending upon the (shortest) distance between the selection point 506 and the origin point 306). 
Murphy/Hoover teaches the claim limitation that the plurality of guide lines are circles and the virtual object is rotated along the selected one of circles (Murphy Paragraph 0085 and/or Hoover Paragraph 0142). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of manipulating the virtual object along one of the plurality of axes of Murphy/Hoover to have rotating or translating the virtual object along one of the plurality of axes. One of the ordinary skill in the art would have been motivated to have provided a manipulation of the virtual object along the predetermined one of the plurality of axes. 

The claim 12 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that, in the moving, the virtual object is moved rotationally by using the manipulation axis as a rotation axis, corresponding to a movement of the manipulation point.
The claim 12 is in parallel with the claim 3 in a method form. The claim 12 is subject to the same rationale of rejection as the claim 3.  

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. US-PGPUB No. 2018/0050265 (hereinafter Wada) in view of Evans et al. US-PGPUB No. 2018/0300952 (hereinafter Evans); Calabrese et al. US-PGPUB No. 2018/0143693 (hereinafter Calabrese); Hoover US-PGPUB No. 2018/0045963 (hereinafter Hoover); and Murphy et al. US-PGPUB No. 2019/0018567 (hereinafter Murphy). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the manipulation axis includes a plurality of axes, and wherein the moving unit is configured to select, corresponding to a position of the manipulation point, an axis to be used as the rotation axis, from the plurality of axes.
Evans at least implicitly teaches or suggests the claim limitation that the manipulation axis includes a plurality of axes, and wherein the moving unit is configured to select, corresponding to a position of the manipulation point, an axis to be used as the rotation axis, from the plurality of axes (Evans teaches at FIGS. 2-3 and Paragraph 0046 selecting the guide line 302 which has a shortest distance from the current position 306 among a plurality of guidelines including, the x-axis guideline, the z-axis guideline and the y-axis guideline 306 and the grid guidelines wherein the driveway 110 conforms to a plane defined by the x and z axes of the world coordinate system. Evans teaches at FIG. 5 and Paragraph 0059-0062 causing the virtual object 144 rotating along the y-axis along the positive direction rotation guide line or the negative direction rotation guide line defined by the rotation-adjustment guide 502 depending upon the (shortest) distance between the selection point 506 and the origin point 306). 
However, Calabrese/Murphy further teaches the claim limitation that the manipulation axis includes a plurality of axes, and wherein the moving unit is configured to select, corresponding to a position of the manipulation point, an axis to be used as the rotation axis, from the plurality of axes (Calabrese teaches at FIG. 3 and Paragraph 0024 that when the user desires to stretch the vertical object by increasing its horizontal size, the user may target particular points on the sides of the virtual object. Similarly, if the user desires to rotate the virtual object about a horizontal or vertical axis, then the user may target points on the vertical or horizontal sides of the virtual object. Murphy teaches at Paragraph 0085 that the virtual object is caused to translationally move along an x-axis. Hoover teaches at Paragraph 0143 that the AR system may flip the virtual object along an axis and the AR system may also rotate the virtual object around other axes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of manipulating the virtual object along one of the plurality of axes of Calabrese and Murphy/Hoover to have rotating or translating the virtual object along one of the plurality of axes. One of the ordinary skill in the art would have been motivated to have provided a manipulation of the virtual object along the predetermined one of the plurality of axes. 
Re Claim 5: 

Evans at least implicitly teaches or suggests the claim limitation that the plurality of guide lines include three axes (Evans teaches at FIGS. 2-3 and Paragraph 0046 selecting the guide line 302 which has a shortest distance from the current position 306 among a plurality of guidelines including, the x-axis guideline, the z-axis guideline and the y-axis guideline 306 and the grid guidelines wherein the driveway 110 conforms to a plane defined by the x and z axes of the world coordinate system. Evans teaches at FIG. 5 and Paragraph 0059-0062 causing the virtual object 144 rotating along the y-axis along the positive direction rotation guide line or the negative direction rotation guide line defined by the rotation-adjustment guide 502 depending upon the (shortest) distance between the selection point 506 and the origin point 306). 
However, Calabrese further teaches the claim limitation that the plurality of guide lines include three axes (Calabrese teaches at Paragraph 0040 a similar change in the length of the reference line relative to a third axis perpendicular to both the horizontal and vertical axes may cause a corresponding change in size of the virtual object relative to that dimension. Murphy teaches at FIGS. 7-8 that the manipulation is performed along one of the three axes. Hoover teaches at Paragraph 0143 that the AR system may flip the virtual object along an axis and the AR system may also rotate the virtual object around other axes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of manipulating the virtual object along one of the plurality of axes of Calabrese and Murphy/Hoover to have rotating or translating the virtual object along one of the plurality of axes. One of the ordinary skill in the art 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the manipulation axis includes a plurality of axes, and wherein, in the moving, an axis to be used as the rotation axis is selected, based on a position of the manipulation point, from the plurality of axes.
The claim 13 is in parallel with the claim 4 in a method form. The claim 13 is subject to the same rationale of rejection as the claim 4. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the manipulation axis includes three axes.
The claim 14 is in parallel with the claim 5 in a method form. The claim 14 is subject to the same rationale of rejection as the claim 5. 

Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. US-PGPUB No. 2018/0050265 (hereinafter Wada) in view of Evans et al. US-PGPUB No. 2018/0300952 (hereinafter Evans); and Calabrese et al. US-PGPUB No. 2018/0143693 (hereinafter Calabrese). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the image including the virtual object is a composite image of the virtual object and an image of a real space. 
Evans teaches at FIGS. 2-3 and Paragraph 0046 selecting the guide line 302 which has a shortest distance from the current position 306 among a plurality of guidelines including, the x-axis guideline, the z-axis guideline and the y-axis guideline 306 and the grid guidelines wherein the driveway 110 conforms to a plane defined by the x and z axes of the world coordinate system. Evans teaches at FIG. 5 and Paragraph 0059-0062 causing the virtual object 144 rotating along the y-axis along the positive direction rotation guide line or the negative direction rotation guide line defined by the rotation-adjustment guide 502 depending upon the (shortest) distance between the selection point 506 and the origin point 306). 
Calabrese further shows at FIG. 1 that the image including the virtual object is a composite image of the virtual object and an image of a real space. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of manipulating the virtual object in the AR space of Calabrese to have rotating or translating the virtual object in the AR space. One of the ordinary skill in the art would have been motivated to have provided a manipulation of the virtual object in the AR space. 

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the display device is a head mounted display.
Evans at least implicitly teaches or suggests the claim limitation that the display device is a head mounted display (Evans Paragraph 0029 “HMD 104”).

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of manipulating the virtual object in the AR space of Calabrese to have rotating or translating the virtual object in the AR space displayed on the HMD. One of the ordinary skill in the art would have been motivated to have provided a manipulation of the virtual object in the AR space displayed on the HMD. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the image including the virtual object is a composite image of the virtual object and an image of a real space.
The claim 15 is in parallel with the claim 6 in a method form. The claim 15 is subject to the same rationale of rejection as the claim 6. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the display device is a head mounted display.
The claim 18 is in parallel with the claim 9 in a method form. The claim 18 is subject to the same rationale of rejection as the claim 9. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. US-PGPUB No. 2018/0050265 (hereinafter Wada) in view of Evans et al. US-PGPUB No. 2018/0300952 (hereinafter Evans); Calabrese et al. US-PGPUB No. 2018/0143693 (hereinafter Calabrese) and Matsui et al. US-PGPUB No. 2008/0030461 (hereinafter Matsui).  

The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the manipulation point is set as an intersection of a laser beam from a virtual laser device manipulated by the user and the virtual object. 
Matsui et al. US-PGPUB No. 2008/0030461 teaches at FIG. 2 and Paragraph 0160-0162 the claim limitation that the manipulation point is set as an intersection of a laser beam from a virtual laser device manipulated by the user and the virtual object. Matsui’s input device when applied to Evans/Calabrese’s HMD device would have modified the manipulation of the virtual object using Matsui’s laser beam. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a laser pointer to emit a laser beam to have selected an object viewed by the HMD. One of the ordinary skill in the art would have modified the input device of Evans/Calabrese by the input device of Matsui to have provided another input device to have set the manipulation point of the virtual object. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that, in the setting, an intersection of a laser beam from a virtual laser device manipulated by the user and the virtual object is set as the manipulation point.
The claim 16 is in parallel with the claim 7 in a method form. The claim 16 is subject to the same rationale of rejection as the claim 7. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. US-PGPUB No. 2018/0050265 (hereinafter Wada) in view of Evans et al. US-PGPUB No. .  
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the display device and the information processing apparatus are connected wirelessly. 
Calabrese does not teach, but Wang et al. US-PGPUB No. 2018/0120944 teaches at Paragraph 0041-0042 the claim limitation the display device and the information processing apparatus are connected wirelessly (Wang teaches that the display device 82 and the computing device 80 are connected via a wireless connection). Wang’s wireless connection between the display device and the information processing apparatus when applied to Calabrese allows the virtual object displayed on the HMD to be manipulated in an apparatus comprising the HMD and the computing device in a wireless connection. 
It would have been obvious to one of the ordinary skill in the art to have separated the different components of the computer system such as the display system and the logic machine into different hardware devices communicated wirelessly. One of the ordinary skill in the art would have implemented the components of the computer system either integrally or separately. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the display device and the information processing apparatus are connected wirelessly.
The claim 17 is in parallel with the claim 8 in a method form. The claim 17 is subject to the same rationale of rejection as the claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613